28 A.3d 339 (2011)
302 Conn. 924
In re JASON R. et al.
SC 18847
Supreme Court of Connecticut.
Decided September 14, 2011.
Erich H. Gaston, in support of the petition.
Tammy Nguyen-O'Dowd, assistant attorney general, in opposition.
The petition by the respondent mother for certification for appeal from the Appellate Court, 129 Conn.App. 746, 23 A.3d 18, is granted, limited to the following issue:
"Did the Appellate Court properly determine that the trial court, in this termination of parental rights case, did not shift *340 to the mother the burden of proof on the issue of personal rehabilitation?"
HARPER, J., did not participate in the consideration of or decision on this petition.